                          Case 2:21-cv-00116-JAM-KJN Document 5 Filed 02/12/21 Page 1 of 2


                    1

                    2

                    3

                    4

                    5

                    6

                    7

                    8

                    9
                                                      UNITED STATES DISTRICT COURT
               10
                                                     EASTERN DISTRICT OF CALIFORNIA
               11

               12       SANDRA WESTFALL, individually and on              Case No. 2:21-cv-00116-JAM-KJN
                        behalf of other individuals similarly situated,
               13                                                         ORDER GRANTING THE PARTIES’
                                       Plaintiff,                         SECOND JOINT STIPULATION TO
               14                                                         EXTEND TIME FOR DEFENDANT FEDEX
                               v.                                         GROUND PACKAGE SYSTEM, INC. TO
               15                                                         RESPOND TO FIRST AMENDED
                        FEDEX GROUND PACKAGE SYSTEM,                      COMPLAINT
               16       CORPORATION, A DELAWARE
                        COMPANY AND DOES 1-100,
               17       INCLUSIVE,                                        Complaint Filed: June 3, 2020
                                                                          FAC Filed:        November 19, 2020
               18                      Defendants.                        District Judge:   Hon. John A. Mendez
                                                                                            Courtroom 14, Sacramento
               19                                                         Magistrate Judge: Hon. Kendall J. Newman
                                                                                            Courtroom 8, Sacramento
               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                   Case No. 2:21-cv-00116-JAM-KJN
                         ORDER GRANTING THE PARTIES’ SECOND JOINT STIPULATION TO EXTEND TIME FOR DEFENDANT
21cv0116.o.021121                            TO RESPOND TO FIRST AMENDED COMPLAINT
                          Case 2:21-cv-00116-JAM-KJN Document 5 Filed 02/12/21 Page 2 of 2


                    1          Having considered the joint stipulation of plaintiff Sandra Westfall (“Plaintiff”) and
                    2   defendant FedEx Ground Package System, Inc. (erroneously sued as “FedEx Ground Package
                    3   System, Corporation”) (“Defendant”) (collectively referred to as “the Parties”), and for good cause
                    4   shown, the Court orders as follows:
                    5          1.      Defendant’s deadline to file a response to Plaintiff’s First Amended Complaint is
                    6   extended from February 18, 2021 to March 18, 2021.
                    7          IT IS SO ORDERED.
                    8
                        DATED: February 11, 2021                         /s/ John A. Mendez
                    9
                                                                         THE HONORABLE JOHN A. MENDEZ
               10                                                        UNITED STATES DISTRICT COURT JUDGE
               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                 1                 Case No. 2:21-cv-00116-JAM-KJN
                         ORDER GRANTING THE PARTIES’ SECOND JOINT STIPULATION TO EXTEND TIME FOR DEFENDANT
21cv0116.o.021121                             TO RESPOND TO FIRST AMENDED COMPLAINT
